Gold Hills Mining, Ltd. 100 Wall Street, 10th Floor New York, NY 10005 Via Edgar Private Correspondence Filing March 28, 2013 U.S. Securities & Exchange Commission Division of Corporation Finance Attention: John Reynolds treet, N.E., Mail Stop 3561 Washington, D.C. 20549 Re: Gold Hills Mining, Ltd. (the “Company”) Form 10-K for Fiscal Year Ended June 30, 2012 Filed October 15, 2012 File No. 000-50423 Ladies and Gentlemen: This letter is submitted to the U.S. Securities & Exchange Commission (the “Commission”) in response to the comment letter issued by the Commission’s Staff on February 21, 2013 (the “Comment Letter”) in respect of the Annual Report on Form 10-K (the “Annual Report”) filed by Gold Hills Mining, Ltd. (the “Company”) on October 15, 2012. We have taken note of the Staff’s comments to make revisions to all applicable parts of the Annual Report. We have made conforming changes throughout the Annual Report responsive to the Staff’s requests for further details and information in the Comment Letter to which we respond below. All of the responses contained herein have been included in the Annual Report. We list the number of each of the Staff’s comments prior to each of our responses set forth below. Form 10-K for Fiscal Year Ended June 30, 2012 Acquisition of Mineral Rights in Brazil’s Carajas Mining District, page 6 1.
